UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 3, POINT BLANK SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 001-13112 11-3129361 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2102 SW 2nd Street, Pompano Beach, Florida 33069 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (954) 630-0900 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 3, 2009, the Board of Directors of Point Blank Solutions, Inc. (the “Company”) appointed Michelle Doery as the Company’s Chief Financial Officer. Ms.
